7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel BROWN, individually and as father of NannetteAnnita Brown, an infant;  Nannette Annita Brown,an infant, through her father and nextfriend, Plaintiffs-Appellants,v.THE DU PONT MERCK PHARMACEUTICAL COMPANY, Defendant-Appellee.
No. 93-1482.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 6, 1993.Decided:  September 24, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-1608-A)
Nathaniel Brown, Appellant Pro Se.
Fred Calvin Alexander, Jr., McGuire, Woods, Battle & Boothe, Alexandria, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Nathaniel Brown appeals from the district court's order that dismissed his civil action without prejudice because he did not comply with court orders concerning discovery.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Du Pont Merck Pharmaceutical Co., No. CA-92-1608-A (E.D. Va.  Apr. 9, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Du Pont Merck's motion to dismiss the appeal